DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 4 recite the limitation "a shaft portion of the frame portion".  There is conflicting antecedent basis for this limitation in claim 1. Both instances appear to refer to the same shaft portion recited in claim(s) 1 (and 2). Appropriate clarification is required.
	
The limitation “a central axis ” in claim 4 is a relative term which renders 

Claim 3 is rejected for its dependence on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US-11174663-B2) in view of Beck (US-10145152-B2).


a main body portion (10 Figure 1, which includes both handle 4 and handle bezel 5) being disposed on an outside surface of a door panel (3 Figure 1) of a vehicle (Abstract), extending in a predetermined direction (up/down, Figure 1), and including a hollow portion (interior of 4, Figure 1) in an intermediate portion (4 Figure 1) in the extending direction; 
a sensor (Col 4 Line 25), and being connected to a control device (“electric door closing apparatus 2”, Col 4 Line 31) that controls an opening mechanism for setting a closed vehicular door in an openable state (Col 4 Line 29-32); 
a frame portion (the frame of the electric door closing apparatus, indicated by reference character 2, Figure 1) including a shaft portion (52 Figure 1 [which pivots about axis 11, see Figures 1 and 2]) that extends in the predetermined direction (up/down, Figure 1) and rotatably supports the main body portion (Col 4 Lines 63-64); and 
a fixing mechanism (“a mechanical button or latching system”, Col 5 Lines 13-14) for fixing the main body portion to the frame portion, wherein fixing of the main body portion to the frame portion by the fixing mechanism is temporarily released (Col 5 Lines 13-21), and the opening mechanism is configured to be driven by rotating the main body portion (Col 5 Lines 22-32).
Gerber is silent on the type of sensor that controls the opening mechanism.
However, Beck discloses a similar fixed vehicle handle (10 Figure 1) including a sensor (“second proximity sensor”, Col 10 Line 4) being housed in the hollow portion (Col 9 Lines 55-59) for detecting a change in capacitance (Col 7 Line 54) to control an opening mechanism for a door (Col 10 Lines 4-13). Therefore, it would have been obvious to one of ordinary skill in the . 

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber in view of Beck in further view of Richardson (US-10980660-B2)..

With regards to claim 2, Gerber in view of Beck teaches the vehicular door handle device according to claim 1, 
wherein the main body portion (10 Figure 1 – Gerber) includes an arm portion (5 Figure 1) extending toward a compartment side (top side, Figure 2), 
a shaft portion (52 Figure 1 [which pivots about axis 11, see Figures 1 and 2], [interpreted as referring to the same shaft portion of claim 1]) of the frame portion (the frame of the electric door closing apparatus, indicated by reference character 2, Figure 1) rotatably supports an end portion (53 Figure 1) of the arm portion.
Gerber is silent on the details of the fixing mechanism.
However, Richardson discloses a fixing mechanism for releasably joining a first (14 Figure 13) component with a first hole (48 Figure 13) and second component (10 Figure 13) with a second hole (30 Figure 13) by means of a fixing member (40 Figure 13) inserted from outside the device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixing mechanism of Richardson as the “mechanical button or latching system” of Gerber, adjacent to and oriented (6 Figure 1 – Gerber) in order to maintain the exterior appearance of the handle.  One would have been motivated to make this selection to achieve a quick release connection that can be easily toggled to suit the needs of the user.
Thus Gerber in view of Richardson teaches the fixing mechanism (“a mechanical button or latching system”, Col 5 Lines 13-14 – Gerber) includes a fixing member (40 Figure 13 – Richardson) that engages with the main body portion (10 Figure 1 of Gerber, with the first hole 48 of Richardson) and the frame portion (2 Figure 1 of Gerber, with the second hole 30 of Richardson) from an outside of a vehicle (from below, Figure 2 – Gerber) and fixes the main body portion to the frame portion.

With regards to claim 3, Gerber in view of Beck in further view of Richardson teaches the vehicular door handle device according to claim 2, 
wherein the fixing member (40 Figure 13 – Richardson) includes a stick-shaped portion (44 Figure 13 – Richardson), and the main body portion (10 Figure 1 – Gerber) and the frame portion (2 Figure 1 – Gerber) include a communication portion (the added first hole 48 and second hole 30 of Richardson, Figure 13), and the main body portion is fixed to the frame portion by inserting the stick-shaped portion into the communication portion (Figure 12 – Richardson).

With regards to claim 4, Gerber in view of Beck in further view of Richardson teaches the vehicular door handle device according to claim 3, 
(2 Figure 1 – Gerber) includes a tubular portion (60 Figure 13 – Richardson) that extends obliquely toward a compartment outer side and downward (similarly to lock cylinder 6, Figure 1 – Gerber) from a predetermined position (32 Figure 1 – Gerber) in the door panel (3 Figure 1 – Gerber) and includes a bottom wall portion (58 Figure 13 – Richardson) being perpendicular to the extending direction and having a flat plate shape (58 Figure 3a – Richardson), 
the main body portion (10 Figure 1 – Gerber) includes a plate-shaped portion (18 Figure 13 – Richardson) overlapping with an outside surface (front face of 10, Figure 13 – Richardson) of the bottom wall portion of the tubular portion, 
a through hole serving as the communication portion is provided in the tubular portion and the plate-shaped portion (the added first hole 48 and second hole 30 of Richardson, Figure 13), 
the through hole and the tubular portion are disposed coaxially (along the dashed axis of Figure 13 – Richardson), and 
a shaft portion of the frame portion (52 Figure 1 – Gerber [which pivots about axis 11, see Figures 1 and 2], [interpreted as referring to the same shaft portion of claim 1]) extends in a horizontal direction (left/right, Figure 2 – Gerber), and a central axis (11 Figure 2 – Gerber) of the shaft portion is located on a compartment outer side when seen from a central axis of the tubular portion (when viewed from the central axis of the tubular portion added from Richardson, the central axis of the shaft portion of Gerber can be interpreted as being located on a compartment outer side).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20210025203-A1: A vehicle handle with a related opening mechanism.
US-20190024422-A1: A vehicle handle with a related opening mechanism.
US-9249606-B2: A vehicle handle with a related opening mechanism.
DE-102007052248-A1: A vehicle handle with a related opening mechanism.
DE-102006027473-A1: A vehicle handle with a related opening mechanism.
WO-2020144453-A1: A vehicle handle with a related opening mechanism.
WO-2017129333-A1: A vehicle handle with a related opening mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noah Horowitz, whose telephone number is (571)272-5532. The examiner can normally be reached Monday - Friday, 11:00AM - 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton, can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/NOAH HOROWITZ/Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675